Title: From John Adams to the Société Bourgeoise of Leeuwarden, 10 May 1783
From: Adams, John
To: Leeuwarden, the Société Bourgeoise of


Gentlemen,
Paris May 10th. 1783.

I have recieved the Letter, which You did me the Honor to write me on the twenty ninth day of last Month, and the friendly Sentiments it contains, towards the United States of America, deserve my warmest Acknowledgments.
The Resolutions of the States of Friesland, taken in the Assemblies of February and April 1782, do Honour to that Province.— The Acknowledgment of the Sovereignty of the United States of America, and the Refusal of a seperate Peace by their High Mightinesses the States General, was one of those critical Decisions which sometimes turn the Tide of the Affairs of Men, and produce the unravelling of great Scenes among Nations. It seemed to open the Eyes of the British Nation, and to determine the fluctuating Opinions of the whole World, and consequently contributed very much to accelerate the Peace.

The Medals, You did me the honor to present me with this Letter, are struck in great Perfection, and express with a beautiful Simplicity the two great Events they were intended to commemorate. You will please to accept of my Thanks for them. The first favorable Opportunity shall be taken to present one of them to Congress, as You desire.—
Your Republick, I am persuaded, will have no Cause to repent of the Part She has taken in favor of America— And may the Friendship, Correspondence and Alliance between the two Nations be perpetual.
Permit me to add my best Wishes for the Prosperity of your Society, & the Felicity of your Persons and Families.—
With great Esteem and Respect, I have the / honor to be, / Gentlemen, / your most obliged and / obedient humble Servant.
John Adams.

